NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        APR 13 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

SUSAN MARGARET CANAVAN,                         No.    21-55521

                Plaintiff-Appellant,            D.C. No. 2:19-cv-08235-VEB

 v.
                                                MEMORANDUM*
KILOLO KIJAKAZI, Acting Commissioner
of Social Security,

                Defendant-Appellee.

                  Appeal from the United States District Court
                       for the Central District of California
                 Victor E. Bianchini, Magistrate Judge, Presiding

                            Submitted April 11, 2022**
                              Pasadena, California

Before: CALLAHAN and VANDYKE, Circuit Judges, and EZRA,*** District
Judge.

      Plaintiff-Appellant Susan Margaret Canavan challenges the denial of her



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
             The Honorable David A. Ezra, United States District Judge for the
District of Hawaii, sitting by designation.
application for Social Security disability benefits. Applying the deferential

substantial evidence standard of review required by our precedent, see Burch v.

Barnhart, 400 F.3d 676, 679 (9th Cir. 2005), we affirm the district court’s decision

in this case and uphold the denial of benefits.

      Canavan suffers from numerous medical issues. When she applied for Social

Security disability benefits, her application was denied based on a finding that she

was not disabled. Canavan’s request for reconsideration of this denial was rejected

on the same basis. She then asked for and received a hearing before an

administrative law judge (ALJ). The ALJ reviewed Canavan’s medical records and

heard testimony from Canavan and a vocational expert. Following the hearing, the

ALJ issued a 15-page, single-spaced decision recognizing that Canavan has

legitimate medical issues, but finding she can work in some jobs with the right

limitations and concluding that she does not fall within Social Security’s definition

of “disabled.”

      Canavan then began the appeals process: after the Social Security Appeals

Council denied her request for review, she filed this lawsuit. The district court

affirmed the denial of benefits and Canavan timely appealed to this court.

      We review a district court’s order affirming an ALJ’s denial of benefits de

novo. Burch, 400 F.3d at 679. In contrast, the ALJ’s underlying denial is subject to

a “highly deferential standard of review.” Valentine v. Comm’r Soc. Sec. Admin.,


                                          2
574 F.3d 685, 690 (9th Cir. 2009). We may only overturn the ALJ’s decision to

deny benefits if that decision is not supported by substantial evidence or is based

on legal error. Burch, 400 F.3d at 679.

      On appeal, Canavan argues that the ALJ improperly rejected the opinions of

Dr. Mark Smith, who is Canavan’s primary care physician, as well as Norma

Avina, a nurse practitioner working for Dr. Smith, as to limitations on Canavan’s

neck and ability to manipulate or lift.1

      Applying the substantial evidence standard, we must reject Canavan’s

argument. The record shows that the ALJ rejected some of Dr. Smith’s opinions

because the ALJ found that they were not persuasive in light of contrary findings

from six other doctors and Canavan’s longitudinal clinical record. The exhaustive

review of medical records reflected in the ALJ’s written decision refutes

Canavan’s assertion that the ALJ mischaracterized or overlooked records

supporting Canavan’s position. Canavan essentially asks for the evidence to be

reweighed in a manner more favorable to her. But “[w]here evidence is susceptible

to more than one rational interpretation, it is the ALJ’s conclusion that must be

upheld.” Burch, 400 F.3d at 679. This is consistent with the principle that we must



1
      Canavan initially asserted a second argument regarding the constitutional
authority underlying the denial of benefits, but filed an unopposed motion to
withdraw that argument. We grant that motion, and thus do not consider this
argument or Canavan’s proffered justifications for withdrawing it.

                                           3
“defer[] to the presiding ALJ, who has seen the hearing up close.” Biestek v.

Berryhill, 139 S. Ct. 1148, 1157 (2019). “On judicial review, an ALJ’s factual

findings . . . ‘shall be conclusive’ if supported by ‘substantial evidence.’” Id. at

1153 (quoting 42 U.S.C. § 405(g)). Canavan has not shown that the ALJ’s decision

was not supported by substantial evidence.

      The district court is AFFIRMED.




                                           4